I am unable to concur in the reversal of the judgment and order in this case. The reversal is ordered solely because of the admission in evidence of the so-called confession of defendant, wherein, while admitting the actual killing, he described how it was compelled by an absolutely irresistible influence commanding him to kill that had been threatening him for days and that had finally *Page 22 
dominated him. This statement is held to have been improperly admitted, on the ground, as we understand the opinion, that it is a confession obtained by threats, intimidation, coercion, and duress. There is no other possible ground of exclusion shown by the record. The law does not require that an accused should be affirmatively instructed as to his right to remain silent and of the fact that statements made by him will be used against him, to render admissible a voluntary statement subsequently made. While it is better that such warning be expressly given to avoid all suspicion of improper inducement, it is not essential. The evidence of the long interview between the officers and the defendant shows beyond question that no improper inducement was held out to defendant to make the statement, no promise or intimation that it would be in any way better for him so far as his treatment by the officers or by the court or by any other person or persons was concerned, no statement even that it would be "better" for him, except in the event that some one else was implicated, and that the only thing in the way of an expression of opinion by any officer that it would be beneficial to defendant to confess the truth was expressly limited to the effect on defendant's mind — the relief from the strain of knowledge of unconfessed guilt of an atrocious crime. So that we are left, in excluding this statement, to the objection that it was obtained by threats, coercion, intimidation, and duress. While I do not desire to be understood as approving all that was said and done by the officers with relation to defendant, I do not think that it should be held that the trial court erred in its conclusion that the statement was voluntary. No threats were shown. The question of fact whether the statement was the result of coercion, intimidation, or duress exerted by the officers, was one for the trial judge in the first instance, and we should not interfere with his conclusion thereon unless the same be without substantial support in the evidence. In my opinion the conclusion of the trial judge was sufficiently supported by the evidence.
Shaw, J., and Sloss, J., concurred.
Rehearing denied. *Page 23